IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41118

STATE OF IDAHO,                                  )      2013 Unpublished Opinion No. 799
                                                 )
       Plaintiff-Respondent,                     )      Filed: December 23, 2013
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
DANIEL JAY WILSON,                               )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Jon J. Shindurling, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of four years, for failure to register as a sexual offender, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Daniel Jay Wilson pled guilty to failure to register as a sexual offender. I.C. § 18-8309.
In exchange for his guilty plea, two additional misdemeanor charges were dismissed. The
district court sentenced Wilson to a unified term of ten years, with a minimum period of
confinement of four years. Wilson appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Wilson’s judgment of conviction and sentence are affirmed.




                                                   2